Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2022 has been entered.


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 02/06/2022. 
Claims 4, 6, 7, 12, and 14 are cancelled. 
Claims 1-3, 5, 8-11, 13, and 15 are pending for examination.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 02/06/2022 provide sufficient structure to overcome the means plus function invocation. The claims do not invoke 35 U.S.C. §112(f).

Regarding the rejection of claims 2-5 and 13 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 02/06/2022, therefore the rejections are now withdrawn.

Applicant’s arguments with respect to the rejection of independent claims 1, 9, and 10, and dependent claims under 35 U.S.C § 101 have been fully considered and are not persuasive. 
In the remarks, applicant argued “...the claim is directed to significantly more than the judicial exception, at least because a practical application of any such judicial exception is integrated within the claim language - i.e., the calculation of the route to avoid the obstacle”, (Remarks, page 7).
The examiner respectfully disagrees. 
The broadest reasonable interpretation of the amendments to the independent claims are considered abstract ideas, i.e. a mental process that can be performed in the human mind. Specifically, “the calculation of the route to avoid the obstacle” is a process that can be done in the human mind and so, is considered an abstract idea. See below for the detailed analysis of the amended claim under 35 U.S.C. § 101.
For at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. § 101, the rejection of similar independent claims 9 and 10 under 35 U.S.C. § 101 is maintained.
Further, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. § 101, the rejection of dependent claims under 35 U.S.C. § 101 is maintained.
The examiner recommends amending the independent claims with the limitations of claims 13 and/or 15 in order to overcome the rejection under 35 U.S.C. 101. 

Applicant’s arguments with respect to the rejection of claims 1-3, 5, 8-11, 13, and 15 under 35 U.S.C § 103 have been fully considered and are not persuasive. In the remarks, applicant argued “” (Remarks, page ).Regarding the rejection of claims 1-3, 5, 8-11, 13, and 15 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Amended claim 1 recites repeating calculation of the movement route until the movement route on which no obstacle has been recognized is calculated. The applied art does not teach this claim language.”, (Remarks, page 7)
Regarding point a, Deyle teaches the robot identifies an alternative route to bypass the blocked path, wherein calculating the route again to avoid the obstacle inherently requires repeating the calculation of the movement route until a route without the obstacle is calculated (Deyle, see at least FIG. 2, FIG. 3, ¶[0138]). The broadest reasonable interpretation of the claimed limitations only requires repeating the calculation of the movement route once, if that calculation results in a route that does not contain the obstacle. Therefore Deyle teaches the amended claim language. Further details are outlined below in the rejection of the independent claims under 35 U.S.C. §103. 

“Therefore, in the applied art, a route is selected using a map to avoid an obstacle. Therefore, the magnitude of influence of the obstacle is not determined. Also note that Watanabe describes that at the time of new creation of a map, an obstacle is detected while a vacuum cleaner travels, which in combination with Deyle does not rise to the level of teaching the claim language”, (Remarks, pages 7-8)
Regarding point b, Deyle in not relied upon to teach determining the magnitude of influence. Watanabe teaches counting the amount of times an object is encountered and a route has to be changed (Watanabe, see at least FIG. 9, FIG. 11, ¶[0019], ¶[0046], ¶[0069]), which constitutes the “magnitude of influence of the obstacle”. Therefore, applicant’s arguments are unpersuasive. 


“Applicant respectfully submits that claims 1, 9, and 10 are patentable, such that the other claims are as well at least because they depend from a patentable base independent claim. Claim 1 is discussed in detail, but claims 9 and 10 are patentable for similar reasons”, (Remarks, page 7)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, the rejection of similar independent claims 9 and 10 under 35 U.S.C. §103 is maintained. Further, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 2-3, 5, 8, 11, 13, and 15 under 35 U.S.C. §103 is maintained. 


Claim Objections
Claims 1 and 9-11 are objected to because of the following informalities:  
Claims 1 and 10 recite “in a state without consideration of existence of an obstacle; in a case where existence of a previously found obstacle”, should read — in a state without consideration of the existence of an obstacle; in a case where the existence of a previously found obstacle —. 

Claim 9 recites “in a state without consideration of an existence of an obstacle;”, should read — in a state without consideration of [[an]]the existence of an obstacle;

Claim 11 recites “And wherein”, should read — [[And]]and wherein —. 

Appropriate correction is required.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas, mental processes without significantly more.

101 Analysis: Step 1
	Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
	Claims 1-3, 5, 8, 11, 13, and 15 are directed to a method. 
	Claim 9 is directed to a control device, i.e. a machine.
	Claim 10 is directed to a non-transitory computer-readable medium, i.e. a machine. 
	Therefore, claims 1-3, 5, 8-11, 13, and 15 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
	Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a)	mathematical concepts 
b)	certain methods of organizing human activity, and/or
c)	mental processes.
	The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. Claim 1 recites limitations similar to claims 9 and 10 and will therefore be used to represent all three claims, where appropriate. The examiner submits that the claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. An explanation for each mental process is provided below each claim.

Claim 1, similar to claims 9 and 10, recites the following abstract ideas, bolded for emphasis:
“A control method performed by a processor for controlling a movement route of a transportation vehicle, the control method comprising: 
calculating a movement route to a target position of the transportation vehicle in a state without consideration of existence of an obstacle; 
in a case where existence of a previously found obstacle on the calculated movement route is recognized based on obstacle information including a position of the previously found obstacle, counting a number of detours indicating a magnitude of influence of the obstacle, and
calculating the movement route again so as to avoid the obstacle; and 
repeating calculation of the movement route until the movement route on which no obstacle has been recognized is calculated”.
This is equivalent to a person determining a route in order to drive a vehicle without considering an obstacle, observing a previously observed obstacle on the route that causes a detour, i.e. an observation, counting the amount of times the previously observed obstacle has caused a detour, and determining a path around the previously observed obstacle until a route without the obstacle is realized, i.e. an evaluation. For example, a driver can drive on a route without considering an obstacle, recognize a previously observed obstacle is still in the road and count that the obstacle has caused a detour twice, and re-route the vehicle to avoid the object until a route around the object is achieved. 

Claim 2 recites the following abstract ideas, bolded for emphasis:
“acquiring the obstacle information representing that the transportation vehicle has previously found the obstacle from the transportation vehicle; and 
based on a result of calculating the movement route and the obstacle information, checking whether or not the previously found obstacle exists on the calculated route”.
This is equivalent to a person observing a previously found obstacle on the road while driving, i.e. an observation, and determining whether the observed obstacle affects the current route, i.e. an evaluation. For example, a person may determine that the observed previously found obstacle is in the current lane of travel, i.e. the obstacle exists on the calculated route.
	
Claim 3 recites the following abstract ideas, bolded for emphasis:
“upon acquiring the obstacle information, associating an identifier of the previously found obstacle indicated by the acquired obstacle information with a place where the previously found obstacle has been found; and 
based on the result of calculating the movement route and association of the identifier with the place, checking whether or not the previously found obstacle exists on the calculated route”.
This is equivalent to a person observing what an obstacle is, i.e. an observation on if the obstacle is a stalled car or a tire, etc. and associating a place with the observed obstacle, such as the right shoulder lane. Based on the previously observed obstacle and associated location, a person can determine whether the obstacle affects the current route, i.e. an evaluation. For example, a person can determine that a previously observed stalled car in the shoulder will not affect the current route, but a previously observed stalled car in the current lane of travel will affect the current route.
	
Claim 5 recites the following abstract ideas, bolded for emphasis:
“calculating the movement route includes calculating a shortest route in the state without consideration of the existence of  the obstacle as the movement route to the target position of the transportation vehicle”.
This is equivalent to a person determining the fastest or shortest distance to a destination is a straight line, without considering an obstacle on the route.
	
Claim 8 recites the following abstract ideas, bolded for emphasis:
 “in a case where any obstacle is not recognized on the calculated movement route, transmitting information representing the movement route on which any obstacle is not recognized to the transportation vehicle”.
This is equivalent to a person determining a route to a destination without knowledge or consideration of an obstacle on the route, i.e. an evaluation.

Claim 11 recites the following abstract ideas, bolded for emphasis:
“the movement route is from a starting position to the target position, and wherein calculating the movement route again is performed before the transportation vehicle proceeds along the movement route from the starting position”.
This is equivalent to a person determining a route from where they currently are to a destination prior to driving a vehicle along the route, i.e. an evaluation. 

Accordingly, claims 1-3, 5, and 8-11 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations that do not integrate the aforementioned abstract ideas into a practical application, for at least the reasons outlined below each claim.

Claim 2 recites the following additional element(s), underlined for emphasis:
“acquiring the obstacle information representing that the transportation vehicle has previously found the obstacle from the transportation vehicle; and 
based on a result of calculating the movement route and the obstacle information, checking whether or not the previously found obstacle exists on the calculated route”.
Regarding claim 2, the additional limitation of “acquiring the obstacle information representing that the transportation vehicle has previously found the obstacle from the transportation vehicle” is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, acquiring obstacle information is an example of mere data gathering. 

Claim 8 recites the following additional element(s), underlined for emphasis:
“in a case where any obstacle is not recognized on the calculated movement route, transmitting information representing the movement route on which any obstacle is not recognized to the transportation vehicle”.
Regarding claim 8, the additional limitation of “transmitting information representing the movement route on which any obstacle is not recognized to the transportation vehicle” is an example of adding insignificant extra-solution activity (post-solution) to the judicial exception – (MPEP § 2106.05(g)). Specifically, transmitting information is an example of mere data gathering that does not affect change. 

Claim 9 recites the following additional element(s), underlined for emphasis:
“a memory storing instructions; and 
at least one processor executing the instructions to perform: [...]”.
Regarding claim 9, the additional limitation of “a memory storing instructions; and 
at least one processor executing the instructions” is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)).
Specifically, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. Further, simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.

Claim 10 recites the following additional element(s), underlined for emphasis:
“A non-transitory computer-readable medium storing a program comprising instructions executable by a processor for controlling a movement route of a transportation vehicle [...]”.
Regarding claim 10, the additional limitation of “A non-transitory computer-readable medium storing a program comprising instructions executable by a processor for controlling a movement route of a transportation vehicle” is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). 
Specifically, the control device, using the non-transitory computer readable medium, comprising various “units” is a CPU executing instructions in order to accomplish the recited functions, as programmed. Simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
The additional limitations of claims 9 and 10 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 2, 8, 9, and 10 have additional limitations that do not integrate the recited abstract ideas into a practical application.
Claims 13 and 15 recite additional limitations that integrate the abstract ideas into a practical application. 

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 2, 8, 9 and 10 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the limitations of claims 2, 8, and 9 are examples of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – (MPEP § 2106.05(d).II). 
The limitation of claim 2 of “acquiring the obstacle information representing that the transportation vehicle has previously found the obstacle from the transportation vehicle” and claim 8 of “transmitting information representing the movement route on which any obstacle is not recognized to the transportation vehicle” are examples of receiving or transmitting data over a network.
The limitation of claim 9 of “a memory storing instructions” is an example of storing information in memory. 
Therefore, the additional limitations of claims 2, 8, 9, and 10 do not amount to significantly more than the judicial exception.
Thus, claims 1-3, 5, and 8-11 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
Claims 13 and 15 integrate the abstract ideas into a practical application and would overcome the rejection under 35 U.S.C. 101 if amended to the independent claims. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. (PGPub No US 2020/0053324 A1) in view of Watanabe et al. (PGPub No US 2019/0302796 A1), henceforth known as Deyle and Watanabe, respectively.
Deyle and Watanabe were first cited in a previous Office Action.
Regarding claim 1, Deyle teaches:
A control method performed by a processor for controlling a movement route of a transportation vehicle, the control method comprising:
(Deyle, FIG. 2: (100), (210); FIG. 3: (340);
¶[0056]: “The central system 210 can be a central server or other computing system configured to provide instructions to the robots…”;
¶[0067], [0070]: “The security policy storage module 340 stores one or more security policies for implementation by the central system 210. A security policy can identify: …routes or paths through buildings or floors for one or more robots 100 to patrol…”; 
¶[0129]: “…The robot arms can be used for instance to receive an object from or present an object to an individual,… to move an object,…”;
¶[0136]: “The robot 100 can perform a security patrol… The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy)…”;
Where the central system 210 (a processor) stores patrol routes for robot 100 (for controlling a movement route) and where robot 100 has arms that can move objects (of a transportation vehicle))

calculating a movement route to a target position of the transportation vehicle [...]; 
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0338]: “…a route can be selected for a robot 100 can be selected based on a number of criteria… a route can be selected by… a central system within a building…”;
¶[0339]: “…a set of historic routes navigated by the robot or another robot can be accessed, and a route can be selected from among the set of historic routes, such as… a longest or shortest route, a route that includes one or more rooms or locations… and the like…”;
Where the central system 210 selects a route that includes one or more locations (calculating a movement route to a target position) for the robot 100 to patrol (of the transportation vehicle [...]))

in a case where existence of a previously found obstacle on the calculated movement route is recognized based on obstacle information, including a position of the previously found obstacle, [...], and
(Deyle, FIG. 2: (100), (210); FIG. 3: (342);
¶[0008]: “the robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects. The semantic map can be generated by the robot by using a first set of sensors to identify obstacles and pathways within the location, and by using a second set of sensors to identify objects within the location, object locations, object states, and object characteristics. The semantic map can be used by the robot to perform various operations, such as security operations (for instance, identify an object as a potential security policy violation by determining if a detected object state varies from a previous detection of the object state), navigation operations, and the like. Likewise, the semantic map can be provided to a central system for use by or display to a user of the central system”;
¶[0075]: “The semantic maps storage module 342 can store one or more semantic maps, for instance semantic maps generated by robots 100”;
¶[0139]: “…the robot can identify objects and object types while patrolling, and can store or provide the location of the identified objects to an external entity, for instance, in conjunction with a map of the route”;
¶[0186]: “The central system 210 can record and store data received from one or more robots 100, infrastructure systems 220, and security systems, for instance within log files in memory accessible to the central system”;
Where the robot 100 identifies changes in the state of previously identified objects on the semantic map while patrolling the assigned route and sends the information to an external entity, i.e. the central system 210 (in a case where existence of a previously found obstacle on the calculated movement route is recognized), where the semantic map includes the object’s location and type (based on the obstacle information, including a position of the previously found obstacle [...]))

calculating the movement route again so as to avoid the obstacle; and repeating calculation of the movement route until the movement route on which no obstacle has been recognized is calculated.
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0138]: “…if a path is blocked for a robot patrolling along a predetermined route, the robot can use a previously generated map to identify an alternative route to bypass the blocked path and to continue on the patrol route (for instance, a shortest alternative route). The robot can update a map to include a location of an obstructed path, to include a location of identified objects…”;
Where the robot identifies an alternative route to bypass the blocked path (calculating the movement route again so as to avoid the obstacle), wherein calculating the route again to avoid the obstacle inherently requires repeating the calculation of the movement route until a route without the obstacle is calculated (repeating calculation of the movement route until the movement route on which no obstacle has been recognized is calculated)
The broadest reasonable interpretation of the claimed limitations only requires repeating the calculation of the movement route once, if that calculation results in a route that does not contain the obstacle).

	Deyle fails to explicitly teach calculating a movement route to a target position of the transportation vehicle in a state without consideration of existence of an obstacle and counting a number of detours indicating a magnitude of influence of the obstacle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Watanabe teaches:
[calculating a movement route to a target position of the transportation vehicle] in a state without consideration of existence of an obstacle; 
(Watanabe, FIG. 1: (67);
¶[0062]: “…The map generation mode is selected in the case where the vacuum cleaner 11 is started in the state where the map generation part 67 has not generated any map of the cleaning area (any map is not stored in the memory 61), and also in the case where, for example, a user inputs an instruction for new creation or change of a map. In the map generation mode, detection frequencies with regard to detected objects are ignored at the time of setting the traveling route for the next cleaning by the route setting part 68, and at least a part of, for example, the entire of the information such as on positions of the detected objects is used to change the traveling route for the next cleaning…”;
Where in the map generation mode, the route setting part 68 ignores the detected objects when setting the traveling route ([calculating a movement route to a target position of the transportation vehicle] in a state without consideration of existence of an obstacle)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the control device of Deyle with the features taught by Watanabe because “…the map generation mode is applicable in the case where a map is generated newly or in the case where a user instructs updating a map” (Watanabe, ¶[0088]). That is, by ignoring the previously detected obstacles and their frequency of detection, an updated map can be created.

Watanabe further teaches:
[in a case where existence of a previously found obstacle on the calculated movement route is recognized based on obstacle information, including a position of the previously found obstacle,] counting a number of detours indicating a magnitude of influence of the obstacle, and
(Watanabe, FIG. 9: (1); FIG. 11;
¶[0019]: “FIG. 11 is a table indicating relation among time information of an autonomous traveler, detection frequency and whether or not to change a traveling route…”;
¶[0046]: “The obstacle detection part 74 detects existence of an object (including a step gap) corresponding to an obstacle, based on whether or not any obstacle exists in a specified image range of the distance image”;
¶[0069]: “More detailed description is provided with reference to the flowchart shown in FIG. 9. First, the control unit 27 (route setting part 68) determines whether or not to change the traveling route (step 1). In this case, whether or not to change the traveling route is determined based on, for example, the detection frequency of an object shown on the map. That is, the control unit 27 (route setting part 68) refers to the detection frequency of an object shown on the map. In the case where the detection frequency is a specified level or higher (for example, in the case where the number of times of detection is a specified number of times or more), the control unit 27 changes the traveling route so as to, taking that the object corresponds to the obstacle arranged in the cleaning area in everyday life, set an optimum traveling route to avoid the obstacle (step 2)…”;
Where the control unit 27 detects an obstacle on a route using obstacle detection part 74 and determines a frequency of detecting the obstacle based on the map ([in a case where existence of a previously found obstacle on the calculated movement route is recognized based on obstacle information, including a position of the previously found obstacle,]) and counts the amount of times the obstacle is detected, i.e. the amount of time the traveling route was changed due to detecting the obstacle (counting a number of detours indicating a magnitude of influence of the obstacle), as shown in FIG. 11. The control unit 27 then reroutes the autonomous traveler based on the frequency of the detected obstacle in order to avoid the detected obstacle). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the control device of Deyle with the feature of counting a number of detours of Watanabe because “…the control unit 27 (route setting part 68) determines whether or not to change the traveling route for the next time based on the detection frequency stored in the memory 61 with respect to the object corresponding to an obstacle detected by the obstacle detection part 74” and “This enables to accurately predict the area conditions for the next time based on the detection frequency, resulting in setting an optimum traveling route” (Watanabe, ¶[0083]). 


	Regarding claim 2, Deyle and Watanabe teach the control method according to claim 1. Watanabe further teaches:
acquiring the obstacle information representing that the transportation vehicle has previously found the obstacle from the transportation vehicle; and 
(Watanabe, FIG. 1; FIG. 9; FIG. 11;
¶[0046]: “The obstacle detection part 74 detects existence of an object (including a step gap) corresponding to an obstacle, based on whether or not any obstacle exists in a specified image range of the distance image”;
¶[0049]: “The route setting part 68 sets an optimum traveling route based on the map generated by the map generation part 67, the self-position estimated by the self-position estimation part 73, and the detection frequency of the object corresponding to an obstacle detected by the obstacle detection part 74”;
Where the obstacle detection part 74 from vacuum cleaner 11 detects an obstacle in a specified image range (acquiring the obstacle information) and determines the frequency of the detected obstacle, i.e. the vacuum cleaner 11 has previously found the obstacle (representing that the transportation vehicle has previously found the obstacle from the transportation vehicle))

based on a result of calculating the movement route and the obstacle information, checking whether or not the previously found obstacle exists on the calculated route.
(Watanabe, FIG. 1; FIG. 9; FIG. 11;
¶[0049]: “…The route setting part 68 sets an optimum traveling route based on the map generated by the map generation part 67, the self-position estimated by the self-position estimation part 73, and the detection frequency of the object corresponding to an obstacle detected by the obstacle detection part 74…”;
¶[0073]: “…in step 10… the control unit 27 (discrimination part 66) determines, based on the shape information on an object acquired by the shape acquisition part 64, whether or not any object corresponding to an obstacle exists at a specified distance (or in a specified distance range) in front of the vacuum cleaner 11 (main casing 20 (FIG. 2)) (step 13)… Accordingly, an object existing at the specified distance D in the image range (FIG. 6) or in a specified distance range means that an obstacle not shown on the map exists on the traveling route connecting relay points each other”;
Where the control unit 27 sets an optimum traveling route and, after detecting an object, determines whether the previously detected object exists on the traveling route using a frequency of detection shown in FIG. 11 (based on a result of calculating the movement route and the obstacle information, checking whether or not the previously found obstacle exists on the calculated route)).


	Regarding claim 3, Deyle and Watanabe teach the control method according to claim 2. Deyle further teaches:
upon acquiring the obstacle information, associating an identifier of the previously found obstacle indicated by the acquired obstacle information with a place where the previously found obstacle has been found; and 
(Deyle, FIG. 2: (100), (210); FIG. 3: (342); FIG. 20;
¶[0008]: “…the robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects… Likewise, the semantic map can be provided to a central system for use by or display to a user of the central system.”;
¶[0139]: “…the robot can identify objects and object types while patrolling, and can store or provide the location of the identified objects to an external entity, for instance, in conjunction with a map of the route”;
Where the robot 100 identifies objects (upon acquiring the obstacle information), determines an object identity and the object’s location (associating an identifier of the obstacle indicated by the acquired obstacle information with a place where the obstacle has been found), and updates a semantic map stored in control system 210)

based on the result of calculating the movement route and association of the identifier with the place, checking whether or not the previously found obstacle exists on the calculated route.
(Deyle, FIG. 2: (100), (210); FIG. 3; FIG. 28;
¶[0008]: “the robot can generate or update a semantic map associated with a location and identifying one or more of: locations of objects, an identity of the objects, a state of the objects, and other characteristics of the objects... The semantic map can be used by the robot to perform various operations, such as security operations (for instance, identify an object as a potential security policy violation by determining if a detected object state varies from a previous detection of the object state), navigation operations, and the like. Likewise, the semantic map can be provided to a central system for use by or display to a user of the central system”;
¶[0108]: “The navigation system 710 can move the robot 100 in response to receiving navigation instructions… Navigation instructions can include an end location and can determine a route from a current location of the robot to the end location, for instance by detecting obstacles and/or paths from the current location to the end location, by selecting a path based on the detected obstacles and paths, and by moving the robot along the selected path until the robot arrives at the end location…”;
¶[0278]: “A robot 100 can navigate within an area using a semantic map or a generated floor map, for instance by selecting a route that avoids obstacles (e.g., by a threshold distance)…”;
Where the navigation system 710 moves the robot 100 according to navigation instructions which includes selecting a route to an end location that avoids the detected obstacles, which requires determining if a potential route intersects any previously detected obstacles (based on the result of calculating the movement route and association of the identifier with the place, checking whether or not the previously found obstacle exists on the calculated route)). 


	Regarding claim 5, Deyle and Watanabe teach the control method according to claim 1. Watanabe further teaches:
calculating the movement route includes calculating a shortest route in the state without consideration of the existence of the obstacle as the movement route to the target position of the transportation vehicle.
(Watanabe, FIG. 1: (68);
¶[0049]: “…The route setting part 68 sets an optimum traveling route… Here, as an optimum traveling route to be generated, a route which can provide efficient traveling (cleaning) is set, such as the route which can provide the shortest traveling distance for traveling in an area possible to be cleaned in the map… Further, on the traveling route, a plurality of relay points (sub goals) are set”;
Where the route setting part 68 sets an optimum traveling route such as the shortest traveling distance for traveling in an area using a plurality of relay points (calculating the movement route includes calculating a shortest route in the state without consideration of the existence of the obstacle as the movement route to the target position of the transportation vehicle)). 


	Regarding claim 8, Deyle and Watanabe teach the control method according to claim 1. Deyle further teaches:
in a case where no obstacle is recognized on the calculated movement route, transmitting information representing the movement route on which no obstacle is recognized to the transportation vehicle.
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0190]: “The central system 210 communicatively couples 1400 with a robot 100. The central system then instructs 1405 the robot to perform a security operation… The security operation can be any operation described herein, for instance a patrol route…”;
¶[0338]: “…a route can be selected for a robot 100 can be selected based on a number of criteria… a route can be selected by… a central system within a building…”;
¶[0341]: “…a route can be selected that avoids obstacles or objects within the floor…”;
Where the central system 210 selects a route that avoids obstacles or objects within the floor (in a case where no obstacle is recognized on the calculated movement route) and transmits the route to robot 100 (transmitting information representing the movement route on which no obstacle is recognized to the transportation vehicle)).


Regarding claim 9, the claim limitations recite a control device having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 9, Deyle further teaches:
A control device controlling a movement route of a transportation vehicle, the control device comprising:
(Deyle, FIG. 2: (100), (210); FIG. 3: (340);
¶[0056]: “The central system 210 can be a central server or other computing system configured to provide instructions to the robots…”;
¶[0067], [0070]: “The security policy storage module 340 stores one or more security policies for implementation by the central system 210. A security policy can identify: …routes or paths through buildings or floors for one or more robots 100 to patrol and corresponding times for patrol”; 
¶[0129]: “…The robot arms can be used for instance to receive an object from or present an object to an individual… to move an object…”;
¶[0136]: “The robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy)…”;
Where the central system 210 (a control device) stores patrol routes for robot 100 (controlling a movement route) and where robot 100 has arms that can move objects (of a transportation vehicle))

a memory storing instructions; and 
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0056]: “The central system 210 can be a central server or other computing system configured to provide instructions to the robots…”;
¶[0410]: “…Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules… a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described…”;
Where the central system 210 is implemented by a computing system provided with program code on a computer-readable medium, i.e. a memory storing instructions (a memory storing instructions))

at least one processor executing the instructions to perform:
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0056]: “The central system 210 can be a central server or other computing system configured to provide instructions to the robots…”;
¶[0410]: “…Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules… a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described…”;
Where the central system 210 is implemented by a computing system including a computer processor for executing the program code (at least one processor executing the instructions)).


Regarding claim 10, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 10, Deyle further teaches:
A non-transitory computer-readable medium storing a program comprising instructions executable by a processor for controlling a movement route of a transportation vehicle by:
(Deyle, FIG. 2: (100), (210); FIG. 3: (340);
¶[0056]: “The central system 210 can be a central server or other computing system configured to provide instructions to the robots…”;
¶[0067], [0070]: “The security policy storage module 340 stores one or more security policies for implementation by the central system 210. A security policy can identify: …routes or paths through buildings or floors for one or more robots 100 to patrol and corresponding times for patrol”; 
¶[0108]: “…the navigation system moves the robot as part of a patrol, routine, or security protocol. Navigation instructions can include an end location…”;
¶[0129]: “…The robot arms can be used for instance to receive an object from or present an object to an individual… to move an object…”;
¶[0136]: “…The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy)…”;
¶[0338]: “…a route can be selected for a robot 100 can be selected based on a number of criteria… a route can be selected by… a central system within a building…”;
¶[0411]: “Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium…”;
Where the central system 210 (a processor) stores patrol routes for robot 100 (for controlling a movement route of a transportation vehicle) and where the patrol routes from the central system 210 include an end location (to realize a route calculation unit configured to calculate a movement route to a target position of the transportation vehicle). The central system 210 is realized using a computing device and a computer program stored in a non-transitory computer readable medium (A non-transitory computer-readable medium storing a program comprising instructions executable by a processor)). 


Regarding claim 11, Deyle and Watanabe teach the control method according to claim 1. Deyle further teaches:
the movement route is from a starting position to the target position, and wherein calculating the movement route again is performed before the transportation vehicle proceeds along the movement route from the starting position.
(Deyle, FIG. 2: (100), (210); FIG. 3;
¶[0108]: “... the navigation system moves the robot as part of a patrol, routine, or security protocol. Navigation instructions can include an end location and can determine a route from a current location of the robot to the end location, for instance by detecting obstacles and/or paths from the current location to the end location, by selecting a path based on the detected obstacles and paths, and by moving the robot along the selected path until the robot arrives at the end location”;
¶[0138]: “…if a path is blocked for a robot patrolling along a predetermined route, the robot can use a previously generated map to identify an alternative route to bypass the blocked path and to continue on the patrol route (for instance, a shortest alternative route). The robot can update a map to include a location of an obstructed path, to include a location of identified objects…”;
¶[0278]: “A robot 100 can navigate within an area using a semantic map or a generated floor map, for instance by selecting a route that avoids obstacles (e.g., by a threshold distance), by selecting routes that avoid high-trafficked areas, by selecting routes that maximize the robot's exposure or proximity to high-value assets or other objects, and the like. In some embodiments, the robot can plan a route through an area (such as a building floor) in advance using the semantic map, or can dynamically adjust a route by querying the semantic map to identify an alternative route to a location (for instance, in the event that a route is blocked or in the event that suspicious activity or a security violation is detected).”;
Where the robot patrols a predetermined route from a current location to an end location (the movement route is from a starting position to the target position) and where the robot uses a previously generated map from the control system 210 to identify an alternative route that includes a current location to the end location in order to bypass the blocked path prior to starting the alternative route, i.e. before the robot proceeds along the alternative route from the current location (and wherein calculating the movement route again is performed before the transportation vehicle proceeds along the movement route from the starting position)).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle and Watanabe, as applied to claim 1, above, and in further view of Elimalech et al. (PGPub No US 2016/0342850 A1), henceforth known as Elimalech. 
Elimalech was first cited in a previous Office Action. 
Regarding claim 13, Deyle and Watanabe teach the control method according to claim 1. Deyle further teaches:
causing a screen display to show the previously found obstacle corresponding to the [...] detours.
(Deyle, FIG. 3: (312); FIG. 27; FIG. 28;
¶[0180]: “The central system 210 can interact with one or more robots 100 and other infrastructure systems 220 and security systems 230 to perform one or more security operations. The central system can receive data from the one or more robots, infrastructure systems, and security systems; can aggregate, normalize, or otherwise format the received data; and can display the formatted data within an interface…”;
¶[0348]: “FIG. 28 is a flow chart illustrating a process for selecting and navigating a route for a robot, according to one embodiment… The candidate route or candidate route modification is presented 2830 via a remote terminal for human operator review. For instance, the candidate routes can be overlaid onto a displayed map, such as the accessed map of the building floor. The human operator can provide feedback on the candidate route and/or candidate route modifications, and the robot can navigate 2835 a route based on the feedback from the user…”;
Where the central system 210 includes a user interface 312 which is used to display various candidate routes, i.e. detours for the robot 100 and other various information including text and numbers (causing a screen display to show the previously found obstacle corresponding to the [...] detours)).

The combination of Deyle and Watanabe fails to teach causing a screen display to show the previously found obstacle corresponding to the number of detours, the limitation bolded for emphasis.
However, in the same field of endeavor, Elimalech teaches:
[causing a screen display to show the previously found obstacle corresponding to the] number of [detours].
 (Elimalech, 
¶[0003]: “The present disclosure relates to a safety system for a vehicle to detect and warn of a potential collision with an object in the path of travel of the vehicle as part of a driver assistance system”;
¶[0062]: “According to examples of the presently disclosed subject matter, the method can include: receiving a plurality of reports of hazards detected by smart cameras and/or of alerts issued by smart cameras onboard vehicles and storing them, each one of the plurality of reports includes at least a location information, where the location information is a location in a global coordinate of a respective hazard detected by a smart camera and/or of a respective alert issued by one or more smart camera onboard a vehicle; receiving a display parameter and providing indication on the map of hazards detected by smart cameras and/or of alerts issued by smart cameras on board vehicles according to the display parameter. In a further example, the method can include, based on the display parameter, aggregating two or more reports of hazards detected by smart cameras and/or of alerts issued by smart cameras onboard vehicles, according to the display parameter”;
¶[0064]: “...the display parameter may be a region of interest which indicates which portion of the map is to be displayed on a display screen to the user… when a plurality of detected hazards and/or issued alerts are reported for a single location or for a certain area, an indication may be displayed at the respective location of the map, and the indication can be associated with the number or density of the reported detected hazards and/or issued alerts… a counter which displays a number of events or reports (for example a total number of detected hazards and/or issued alerts) may be updated according to a number of detected hazards and/or issued alerts of the same type that are associated with a certain location or area in the map…”;
Where a counter is displayed on a screen to a user ([causing a screen display to show]) corresponding to a number of events or reports of a detected hazard, i.e. an object in the travel path of the vehicle which is equivalent to a number of detours (the previously found obstacle corresponding to the] number of [detours])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the control method of Deyle and Watanabe with the feature of displaying a number of detours of Elimalech because “…this feature can enable a dynamic display of at least a location aspect of detected hazards and/or issued alerts. Thus for example, a user can start with a map of an entire metropolitan area, viewing a general layout of detected hazards and/or issued alerts, and by zooming in, the user can gradually (although it can also be in a non-gradual manner) hone in on specific areas where a large number of alerts were triggered in a single location” (Elimalech, ¶[0063]). By displaying a counter for hazards on the road that cause detours, a user can see which areas have a large number of alerts.  
 
	 
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle, Watanabe, and Elimalech as applied to claim 13, above, and in further view of Yamada et al. (US Patent No 4,564,917), henceforth known as Yamada. 
	Yamada was first cited in a previous Office Action.
	Regarding claim 15, Deyle, Watanabe, and Elimalech teach the control method according to claim 13. Although Watanabe teaches the number of detours (Watanabe, FIG. 11: (Detection Frequency); ¶[0069]), the combination of Deyle, Watanabe, and Elimalech fails to teach changing a display mode of the display in accordance with the number, the limitation bolded for emphasis. 
However, in the same field of endeavor, Yamada teaches:
changing a display mode of the display in accordance with [the number of detours].
(Yamada, FIG. 4;
Col 4, lines 12-26: “…an instant travel speed of the vehicle is measured by the counter in computer 2 and is temporarily memorized as the speed data in RAM… the level of the instant travel speed is read as the display data to steply enlarge the size of the numerical display in accordance with rise of the speed level and to reduce the size of the numerical display in accordance with fall of the speed level. In the example illustrated in FIG. 4, the numerical display size on display means 5 will enlarge in accordance with increase of the vehicle speed from 5 km/h to 103 km/h…”;
Where the counter tracks speed and increases the display size (changing a display mode of the display) as the counter increase (in accordance with [the number of detours])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the control method of Deyle, Watanabe, and Elimalech with the feature of changing a display mode in accordance with the number of Yamada because the feature of Yamada provides “…an improved vehicle speed display device of the numerical display type in which the numeral indicative of an instant travel speed of the vehicle is adjusted to vary in its size and/or shape in accordance with change of the vehicle travel speed to ensure accurate and intuitive recognition of the travel speed” (Yamada, Col 1, lines 27-32). By displaying a counter in a different display mode according to the number, an intuitive recognition of the number is achieved. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akamatsu et al. (PGPub No US 2019/0155275 A1) teaches a travel management apparatus that includes: an image displaying device; an input device; an image processing circuit which generates, when the input device accepts from a user a designation of a plurality of locations on the image displaying device, an image containing a plurality of marker objects indicating the plurality of locations; a signal processing circuit which converts a set of coordinates of each marker object on the image into a set of coordinates in a space to be traveled by the vehicle, and sets a line segment or a curve on the image displaying device that interconnects the plurality of marker objects as the traveling path in the space; and a second communication circuit which transmits data representing each set of coordinates in the space and the traveling path to the vehicle.
Nomura (PGPub No US 2006/0116815 A1) teaches a system when a vehicle deviates from an initial route, a deviation route is memorized. Thereafter, when the vehicle comes back to the initial route, a cost is compared between the deviation route and a non-traveled route included in the initial route. When the cost of the deviation route is larger, the non-traveled route is supposed to be impassable due to road traffic closure or the like and then a detour coefficient is assigned to links included in the non-traveled route. When a route retrieval is conducted next, a cost of a link to which the detour coefficient is assigned is increased based on the detour coefficient. The detour coefficient is increased depending on a frequency of detouring.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668